Citation Nr: 0030116	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-00 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service connected 
generalized anxiety disorder, currently evaluated a 50 
percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the San Juan Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO declined to grant an increased rating 
greater than 50 percent for a generalized anxiety disorder, 
and denied TDIU.     


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected generalized anxiety 
disorder is manifested by complaints of anxiety, occasional 
depression, some social isolation, sleep impairment, and 
objective evidence of anxious mood, fair judgment and very 
poor insight.

3.  The veteran's service connected generalized anxiety 
disorder is productive of occupational and social impairment 
with occasional decrease in work efficiency; it is not 
productive of more than definite social or industrial 
impairment.  

4.  Service connection is in effect for generalized anxiety 
disorder, with a 50 percent disability rating.  

5.  The veteran has a high school diploma, but reports no 
work experience since leaving active military service.

6.  The veteran's service-connected disability alone does not 
prevent him from performing substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating 
greater than 50 percent for generalized anxiety disorder have 
not been satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Codes 9400, 9440 (1999).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Increased rating
The Board finds that the veteran has not alleged that any 
records of probative value that may be obtained, and that 
have not already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In an October 1975 decision, the Board 
granted service connection for anxiety neurosis.  Based on 
this decision, the RO rated the veteran's mental disorder as 
being 30 percent disabling effective August 20, 1974, the 
date following the veteran's separation from service.  The 
veteran's service medical records reveal complaints of 
nervousness from March 1974 up to his discharge in August 
1974.  The March 1974 clinical impression was anxiety and 
depression.  In a May 1977 rating decision, the RO granted 
two periods of temporary total ratings based on the veteran's 
hospitalization treatment for his mental disorder, now 
diagnosed as schizophrenia, undifferentiated type.  The first 
100 percent rating was established for the period from 
December 26, 1974 to February 28, 1974, with a reduction to a 
50 percent disability rating effective March 1, 1975.  The 
second 100 percent rating was established for the period from 
October 21, 1976 to February 28, 1977, with a reduction back 
to 50 percent effective March 1, 1977.        

In a May 1978 rating decision, the RO again granted a 
temporary total rating for the veteran's schizophrenia 
disability based on evidence of further VA psychiatric 
hospitalization.  The 100 percent rating was established for 
the period from February 15, 1978 to March 31, 1978, with a 
reduction back to 50 percent effective April 1, 1978.  In a 
September 1979 rating decision, the RO established a 
temporary total evaluation for the period from June 5, 1979 
to July 30, 1979, based on evidence of VA inpatient treatment 
for schizophrenia, chronic, undifferentiated type.  In this 
same rating decision, the RO reduced the schizophrenia 
disability rating back to 50 percent effective August 1, 
1979.  Similarly, in a November 1980 rating decision, the RO 
granted another temporary total rating for the period from 
June 18, 1980 to August 31, 1980, for the veteran's VA 
psychiatric hospitalization.  Through the same rating 
decision, the RO reduced the veteran's schizophrenia 
disability rating to 50 percent effective September 1, 1980.          

In a May 1984 rating decision, the RO reduced the veteran's 
psychiatric condition, now described as generalized anxiety 
disorder, disability rating to 30 percent effective October 
1, 1984.  This decision was based on evidence from a January 
1984 VA examination that revealed a diagnosis of generalized 
anxiety disorder, vice the previously diagnosed 
schizophrenia, and noted that the veteran's psychiatric 
symptoms were affected in part by his history of substance 
abuse.  In a June 1990 rating decision, the RO amended the 
May 1984 rating decision and returned the veteran's 
generalized anxiety disorder disability rating to 50 percent, 
effective September 1, 1980, based on evidence from a March 
1990 VA examination which showed that the veteran's anxiety 
disorder symptomatology more nearly approximated the 50 
percent rating criteria.  The 50 percent rating for 
generalized anxiety disorder has continued to the present.                 

As indicated above, the veteran has appealed the assignment 
of a 50 percent rating for his service connected generalized 
anxiety disorder, and contends that a higher rating is 
warranted.   After a review of the records, the Board finds 
that the evidence is against his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The RO provided the revised criteria to the 
veteran in the statement of the case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

Under the former rating criteria, a 100 percent rating is 
assigned for generalized anxiety disorder when, by reason of 
psychoneurotic symptoms, the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the affected individual is demonstrably unable to obtain 
or retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating under the former rating criteria is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  

A 50 percent evaluation under the former rating criteria is 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

Under the revised rating criteria, a 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In applying the rating criteria to the veteran's symptoms, 
the Board first considers whether the previous or presently 
amended rating criteria for mental disorders are more 
favorable to the veteran.  See Karnas, supra.  Since the 
veteran's generalized anxiety disorder is presently rated as 
50 percent disabling, the Board will first look to the 
previous and present criteria for the next higher rating, 70 
percent.  Under the old regulations, the evidence would have 
to show that the veteran's ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired; and that his psychoneurotic symptoms are so reduced 
as to result in severe industrial impairment.  On the other 
hand, the new criteria for 70 percent disability detail more 
specific symptoms of occupational and social impairment such 
as suicidal ideation, obsessional rituals, speech problems, 
near-continuous panic or depression, and impaired impulse 
control.   

The Board finds that neither set of rating criteria is 
clearly more favorable to the veteran than the other 
criteria.  The new criteria for 70 percent disability contain 
many specific symptoms of mental disorder, as described 
above, that need to be evidenced in order to reach this 
disability level.  On the other hand, the previous criteria 
for 70 percent disability provide a more qualitative criteria 
framework for the veteran to show that he is severely 
impaired in his ability to establish and maintain 
relationships and employment.  As the Board does not find 
that either criteria is clearly more favorable, both criteria 
will be assessed to evaluate the extent of the veteran's 
disability.

The old rating requires severe impairment of social and 
occupational functioning.  The record does not show that the 
current medical description of the veteran's generalized 
anxiety disorder has been considered as being severe.  Under 
the new 70 percent criteria for mental disorders, the veteran 
would have to show such symptoms as suicidal ideations, 
obsessional rituals, illogical or obscure speech, near 
continuous panic depression, spatial disorientation, and 
neglect of personal hygiene and appearance.      

The most recent VA examination report of record, from April 
2000, describes the veteran's current complaints of having 
emotional and financial trouble since the time of his 
father's death, and difficulties with his relationship with 
his mother.  He reported occasional depression that, when it 
occurs, keeps him mostly confined to his house.  He also 
stated that he has difficulties dealing with his mother.  
Upon examination, the veteran was unshaven but casually 
dressed, alert and well oriented.  His answers were relevant 
and coherent, and were consistent with his history of 
excusing his behavior in terms of external circumstances.  He 
told the examiner that he has problems sleeping, and that he 
gets restless and anxious in different situations.  The 
examiner described the veteran's mood as anxious.  His 
affect, memory and intellectual functioning were adequate.  
His judgment was fair and insight was very poor.  The 
examiner's final diagnosis was anxiety disorder, not 
otherwise specified, as well as substance abuse disorder in 
apparent remission.  The Board points out that the examiner 
had previously stated in her report that she has examined the 
veteran several times and referred to his past history of 
substance abuse treatment.  The record shows that this same 
VA examiner conducted the two most recent VA psychiatric 
examinations before this April 2000 examination, in December 
1995 and March 1990.  

The examiner also assessed his Global Assessment of 
Functioning (GAF) score as 60.  According to the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (pp. 46-47)(4th ed., revised, 1994) (or 
DSM-IV), a GAF scale from 51-60 equates to "moderate 
symptoms" such as flat affect, circumstantial speech or 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning.  The Board also points out that for 
GAF scores beginning with 61, the DSM-IV categorizes the 
functioning impairment as "some mild symptoms", meaning 
that the veteran's score is on the moderate to mild side of 
functional impairment symptoms.   

In analyzing the veteran's current level of psychiatric 
disability using the old rating criteria, the Board finds 
that the 50 percent criteria most aptly describes the 
veteran's condition.  He has shown that he has considerable 
social and occupational impairment due to generalized anxiety 
disorder.  Certainly, the veteran's anxiety disorder has 
impacted his ability to function in a social environment, as 
evidenced by his statements about staying mostly at home 
during his occasional periods of depression.  However, the 
Board finds no evidence that suggests that his condition has 
had a severe impact on his social or occupational 
functioning.  In fact, neither the April 2000 VA examination 
report nor the previous examination report from December 1995 
provide any indication that the veteran has impairment of 
social or occupational functioning due to generalized anxiety 
disorder that even approaches a severe level.  Furthermore, 
the Board must point out that the evidence does not show that 
the veteran's generalized anxiety disorder, as opposed to his 
documented history of substance abuse problems, has severely 
inhibited his social and occupational functioning.  The Board 
does not find that the veteran's psychiatric condition has 
risen to the level of "severe" level of impairment required 
for a 70 percent rating.  While his generalized anxiety 
disorder symptomatology shows impairment in his relationships 
with family, most notably his mother, the Board finds that 
his anxiety disorder is not so severe as to amount to a 
severe impairment.  This evidence shows both negative and 
positive indicators regarding the extent of his disability.  
In the Board's opinion, the evidence is more appropriately 
described as "considerable", under the 50 percent criteria, 
than "severe", under the 70 percent criteria.

Under the new rating criteria, the Board looks for evidence 
of specific symptoms to determine the level of disability for 
generalized anxiety disorder.  The Board does not find that 
the 70 percent criteria have been satisfied.  The evidence 
does not show that the veteran has obsessional rituals, 
illogical or irrelevant speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation 
or suicide ideation.  Although he does claim occasional 
depression, there is no evidence that the condition is near 
continuous.  While the veteran did show for his recent VA 
examination unshaven, he was described as casually dressed 
and not described as neglecting personal appearance or 
hygiene.  Furthermore, there is no evidence that the veteran 
shows a complete inability to establish and maintain 
effective relationships.  Thus, the majority of the criteria 
for a 70 percent evaluation have not been satisfied.  The 50 
percent criteria have been previously set forth.  The veteran 
shows satisfactory speech and thought processes, and shows no 
signs of inability to understand complex commands.  However, 
he does display an anxious mood, some social isolation when 
he is depressed and some degree of sleep impairment.  
Overall, this 50 percent rating under the new criteria is 
also the most appropriate description of the extent of the 
veteran's disability.

The veteran also does not meet the criteria for the 100 
percent rating under the old or new criteria.  The evidence 
shows that the veteran has not displayed these symptoms.  
There are no signs of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, nor 
evidence of virtual isolation in the community, as under the 
old criteria.  Furthermore, his generalized anxiety disorder 
is not shown to result in demonstrable inability to obtain or 
retain employment.  Similarly, the record does not show 
evidence of gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to maintain minimum 
hygiene, or disorientation or memory loss.  After thorough 
review of the record, the Board finds that the 50 percent 
disability rating most nearly fits the veteran's 
symptomatology for generalized anxiety disorder.

While all of this evidence confirms that the veteran has a 
significant generalized anxiety disorder, the criteria needed 
to support an increased rating to 70 percent are not present.  
The majority of the 70 percent rating criteria for mental 
disorders are not found in the evidence of the veteran's 
current anxiety disability.  Rather, the Board finds that the 
veteran's generalized anxiety disorder more nearly 
approximates the criteria for a 50 percent rating.  

This 50 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether the issue of an increased rating for generalized 
anxiety disorder warrants the assignment of an extraschedular 
rating. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The Board acknowledges that 
the veteran has received several periods of VA inpatient 
treatment for his psychiatric condition over the years.  
However, the evidence shows that his last psychiatric 
hospitalization was in 1985.  In light of his current level 
of assessed psychiatric disability, from the April 2000 VA 
examination report, the evidence does not show that his prior 
periods of hospitalization have affected his social and 
occupational functioning to the point of requiring an 
extraschedular rating.  Additionally, his generalized anxiety 
disorder has not had such an unusual impact on his employment 
as to render impractical the application of regular schedular 
standards.  The record shows that the veteran is presently 
unemployed.  However, there is no evidence that the veteran's 
generalized anxiety disorder, as opposed to his history of 
substance abuse, has caused a marked interference with 
employment.  Thus, there is no evidence that the impairment 
resulting from generalized anxiety disorder warrants 
extraschedular consideration.  Consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.  

	II.  TDIU
VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

A review of the veteran's current disability rating reveals 
that he does not meet the threshold percentage requirements 
of 38 C.F.R. § 4.16(a) to qualify for consideration for a 
total disability rating.  His only service connected 
disability, generalized anxiety disorder, is rated as 50 
percent disabling.  As previously discussed, under § 4.16, if 
there is only one such service connected disability, it must 
be rated at least 60 percent disabling.  Clearly, that is not 
the case here.  Therefore, the Board finds that the veteran 
does not meet the initial requirements for a total disability 
evaluation on the basis of individual unemployability. 

The Board must also consider whether, despite not meeting the 
percentage requirements in 38 C.F.R. § 4.16(a), the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disability and 
is, thus, still entitled to a total disability rating.  See 
38 C.F.R. § 4.16(b) (1999).    

The Board acknowledges that the veteran's generalized anxiety 
disorder is a significant disability.  The most recent VA 
Compensation and Pension examination, from April 2000, shows 
that the veteran has an anxious mood and tends to get 
restless and anxious in different situations.  By his 
professionally assessed GAF score of 60, there is medical 
evidence of more than a minor psychiatric problem.  However, 
the Board finds a lack of objective evidence that indicates 
that this anxiety disorder, by itself, prevents him from 
obtaining substantially gainful employment.  The veteran 
reported on his January 1996 TDIU application that he has a 
high school education, and that he indicated on his 
application that he has not worked since he left active 
military duty due to hospitalizations for his service 
connected disability.  However, the evidence from the 
veteran's Social Security Administration (SSA) "Application 
for Disability Insurance Benefits" indicates that he worked 
at a construction company and for another employer since his 
service discharge.  The SSA records indicate that the veteran 
was continuing to receive psychiatric treatment and 
medication on a fee basis.  The records reflect his 
psychiatric history, including the prior schizophrenia 
diagnosis, as well as his alcohol and substance abuse 
problems.  However, these SSA records do not provide evidence 
that the veteran is incapable of performing substantially 
gainful employment due solely to his service-connected 
disability.       

After a thorough review of the evidence, the Board does not 
find that the veteran, with his level of education, could not 
perform some form of substantially gainful employment.  
Although the veteran asserts that his several periods of 
hospitalization precluded his ability to obtain substantially 
gainful employment, the Board reiterates that he has not been 
hospitalized for his psychiatric condition since 1985.  The 
Board is also mindful of non-service connected factors that 
may have affected his past employability, such as substance 
abuse, which cannot be considered in assigning a TDIU rating.  
The Board finds that the preponderance of evidence is against 
a finding that the veteran's service-connected anxiety 
disability, alone, precludes the veteran from obtaining or 
retaining substantially gainful employment.  

By his 50 percent rating for his service-connected 
psychiatric disability, the Board is cognizant of the 
veteran's significant psychiatric problems that may affect 
employment options.  However, the Board finds that this 
service-connected disability, alone, does not prevent him 
from performing substantially gainful employment.  The Board 
reiterates that the mere fact that the veteran may have 
difficulty finding gainful employment is not enough to 
classify him as totally disabled.  See Van Hoose v. Brown, 
supra.  The Board finds that the veteran's service connected 
disability does not put him in a different position than 
other veterans with the same disability ratings.  Thus, the 
Board finds that he is not totally disabled by reason of 
unemployability. 


ORDER

Entitlement to an increased rating for anxiety disorder is 
denied.

Entitlement to TDIU is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals


 

